DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application and Claims Status
Applicant’s preliminary amendments filed on 12/10/2020 are acknowledged and entered.

Claims 1-33 were pending.  In the amendment as filed, applicants have amended claims 2, 9, 12-15, and 29; and cancelled claims 4, 7, 8, 10, 11, 17, 20, 22, 26, 28, 30, 31, and 33.  No claims have been added.  Therefore, claims 1-3, 5, 6, 9, 12-16, 18, 19, 21, 23-25, 27, 29, and 32 are currently pending and are under consideration in this Office Action.  Additionally, although it is not noted in the remarks filed on 12/10/2020, amendment to the present specification was also filed on 12/10/2020 in order to ‘cross-reference related applications’.

Information Disclosure Statement
The information disclosure statements (IDSs) that were filed on 02/20/2020 and 04/16/2021 have been reviewed as recorded in PTO-1449 forms.  It is relevant to note that any line through reference(s) are for the reason that: (i) the reference is a duplicate; (ii) no copy of the reference have been provided; and/or (iii) the copy provided does not correlates with the cited informations on the filed PTO-1449/SB08 forms.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-3, 5, 6, 9, 12, and 13, are drawn to a method of making a product.
Group II, claims 15 and 16, are drawn to a product.
Group III, claims 18, 19, 21, 23-25, 27, and 29, are drawn to treatment methodology.
Group IV, claim 32, is drawn to an apparatus.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The inventions of Groups I-IV lack unity of invention because even though the inventions of these groups require the technical feature of the compound Ro5-3335 (
    PNG
    media_image1.png
    206
    180
    media_image1.png
    Greyscale
; see also para. [0076] on pg. 15 of the present specification), this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Liu et al. (US Patent 9,446,048 B2).  Here, Liu et al. claim a method for treating leukemia using a compound of Formula I (
    PNG
    media_image2.png
    148
    284
    media_image2.png
    Greyscale
) wherein each R1 is individually halogen; R2 is pyrrolyl; and a is 0 to 4 (Claim 1); and specifically disclose the compound Ro5-3335 (
    PNG
    media_image3.png
    199
    165
    media_image3.png
    Greyscale
) that read on Formula I (col. 10, lines 15-65).  Therefore, the technical feature linking the inventions do not constitute a special technical feature as defined by PCT Rule 13.2 as it does not define a contribution over the prior art.  Accordingly, the restriction requirement defined above is proper.

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Election of Species
This application contains claims directed to more than one species for each group of generic inventions. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1.  Further, no matter which group of inventions is elected by applicants, applicants should identify which claims they believe are generic for each of the corresponding species and/or species sets, and which claims read on a particular species within the species sets.  For example, Applicants’ reply might state “...claim X is generic to the elected species of species sets A, C and E, but reads on the particular elected species for species sets B and D.”  Should a given species not pertain to Applicants’ elected group, Applicants should indicate accordingly.
The species are as follows: 
A single specific type of composition - Applicants are required to elect a single type of composition to be examined for the invention either Group I, Group II, Group III, or Group IV.  Applicants should identify all the components, compounds, and/or active agents by name and structure to yield one distinct type of composition.  For example, the compound/active agent claimed in instant claims 1, 15, 18, and 32; and/or disclosed by the instant specification on pages 14-17 and 26-27; and Example 1 on pages 29-38.

A single specific type of cell - Applicants are required to elect a single type of cell to be examined for the invention of Group I only.  For example, the type of cell claimed in instant claim 2; and/or disclosed by the instant specification on paras. [0083]-[0084] on pages 17-18; paras. [0088]-[0089] on page 19. 

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Species (a) lack unity of invention because even though the inventions of these groups require the technical feature of the compound Ro5-3335 (
    PNG
    media_image1.png
    206
    180
    media_image1.png
    Greyscale
; see also para. [0076] on pg. 15 of the present specification), this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Liu et al. (US Patent 9,446,048 B2).  Here, Liu et al. claim a method for treating leukemia using a compound of Formula I (
    PNG
    media_image2.png
    148
    284
    media_image2.png
    Greyscale
) wherein each R1 is individually halogen; R2 is pyrrolyl; and a is 0 to 4 (Claim 1); and specifically disclose the compound Ro5-3335 (
    PNG
    media_image3.png
    199
    165
    media_image3.png
    Greyscale
) that read on Formula I (col. 10, lines 15-65).  Therefore, the technical feature linking the inventions do not constitute a special technical feature as defined by PCT Rule 13.2 as it does not define a contribution over the prior art.  Hence, the species election requirement defined above is proper.

Species (b) lack unity of invention because the groups do not share the same or corresponding technical feature.  Here, the type of cells claimed by instant claim 2 do not share the same or corresponding technical feature, and as a result, the species election requirement defined above is proper.

Because the above restriction/election requirement is complex, a telephone call to Applicant to request an oral election was not made. See MPEP § 812.01.

Conclusion
If Applicants should amend the claims, a complete and responsive reply will clearly identify where support can be found in the disclosure for each amendment. Applicants should point to the page and line numbers of the application corresponding to each amendment, and provide any statements that might help to identify support for the claimed invention (e.g., if the amendment is not supported in ipsis verbis, clarification on the record may be helpful). Should Applicants present new claims, Applicants should clearly identify where support can be found in the disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to My-Chau T. Tran whose telephone number is 571-272-0810.  The examiner can normally be reached on Monday - Friday: 8 am - 4:30 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren, can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MY-CHAU T. TRAN/
Primary Examiner, Art Unit 1629
June 29, 2020